The motion court erred in finding that a stay was in effect at the time of the foreclosure sale and that the sale was a nullity. Even assuming that, about two hours before the sale took place, the referee’s office had been served with the order to show cause staying the sale, the record demonstrates that defendants failed to comply strictly with the methods of service provided for in the order to show cause and failed to present proof of service on the return date of the motion (see Kue Mee Realty Corp. v Louie, 295 AD2d 263 [1st Dept 2002]). Concur — Tom, J.E, Mazzarelli, Andrias, DeGrasse and Román, JJ.